Citation Nr: 1638245	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for blood clots with a pulmonary embolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from February 1952 to February 1954. His military decorations include the Combat Infantryman's Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the St. Petersburg, Florida, Regional Office (RO). In January 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Blood clots with a pulmonary embolus were not caused or aggravated by the Veteran's service-connected right knee patellectomy with degenerative arthritis of the tibiofemoral joint.


CONCLUSION OF LAW

The criteria for service connection for blood clots with pulmonary embolus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2012 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for blood clots, secondary to a knee disorder; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2012 notice was issued to the Veteran prior to the July 2012 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for right knee patellectomy with degenerative arthritis of the tibiofemoral joint and calculus of the left ureter.

Service treatment records do not indicate any evidence of blood clots or a pulmonary embolus. Treatment records from the Veteran's June 1954 right knee patellectomy do not indicate that the Veteran had blood clots or a pulmonary embolus as a result of the surgery. December 1976, June 1977, April 1984, and October 1992 chest X-rays were essentially normal with no pulmonary emboli noted. VA treatment records from 1999 indicate treatment for pulmonary complaints, including dyspnea, but no embolus was noted. 

A January 2008 private treatment record indicates current disorders of pulmonary embolism and long-term use of anticoagulants. December 2009 private hospital records indicate that the Veteran was admitted to the hospital with a blood clot in his lungs. A computerized tomography (CT) scan indicated a "very small mostly linear defect seen involving a segmental branch of the pulmonary artery at the left lower lobe" that was not present in a May 2006 CT scan. The scan did not show any evidence of deep vein thrombosis. The discharging physician noted that the Veteran was prescribed a minimum of 3 months of an anticoagulant. 

In March 2012, the Veteran was afforded a VA examination. The examiner opined that the Veteran's pulmonary embolus and blood clots were less likely than not caused by his service-connected right knee disorder, as there was no evidence of a blood clot in the right leg and no evidence of deep vein thrombosis. The examiner observed that stasis can slow blood flow and increase the likelihood of deep vein thrombosis but the Veteran reported no increased stasis at the time of the blood clot and there was no evidence of increase immobilization at that time. 

In a June 2012 addendum, the examiner reiterated that the Veteran's blood clots were less likely than not caused by his right knee disorder as there no evidence of problems with blood clots at the time of surgery or in the months following and that his pulmonary embolus did not develop until December 2009-many years after his right knee surgery. The examiner explained that in order for surgery to be a risk factor for blood clots, the surgery would have had to have been within approximately 3 months of the blood clots and, in the Veteran's case, the surgery pre-dated the blood clots by 45 years.

In an April 2016 VA medical opinion, the clinician opined that the Veteran's blood clots with a pulmonary embolus were less likely than not aggravated by his right knee disorder. She stated that there was no evidence in the record that the Veteran had recurrent clots or bleeding while taking the anticoagulant. She noted that he did well after the pulmonary embolus.

In its August 2016 informal hearing presentation (IHP), the Veteran through his representative argued that the April 2016 VA medical opinion is inadequate as the clinician has no "particular expertise, experience, training, or competence in commenting on blood clot disorders." The Veteran requested a new medical opinion obtained from a hematologist. However, the Board is entitled to presume the competence of a VA examiner and the adequacy of the medical opinion. See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). The Board finds that, in this case, it can rely on the VA clinician's competence in rendering the April 2016 medical opinion and, therefore, remand for an opinion by a medical specialist is not necessary.

A preponderance of the evidence is against the Veteran's claim. Although the Veteran had a pulmonary embolus and blood clots in December 2009, there is no evidence that he had deep vein thrombosis at that time or that his blood clots originated in his service-connected knee. Additionally, there is no evidence that the Veteran has sought treatment for additional blood clots since that time or that he has had symptoms thereof. 

The March 2012, June 2012, and April 2016 VA medical opinions stated that the Veteran's blood clots and pulmonary embolus were less likely than not caused or aggravated by his right knee disorder. Given that there is no competent evidence in support of the connection, the medical opinions are highly probative and responsive to this inquiry. See generally Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).
 
As there is no evidence that the Veteran's blood clots with a pulmonary embolus originated in service or were caused or aggravated by his service-connected right knee disorder, service connection is not warranted. Therefore, the claim is denied.


ORDER

Service connection for blood clots with a pulmonary embolus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


